Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 1 Hsu (TW M579831 U) teaches “A cable connector sleeved on a cable, and comprising: a casing sleeved on a first end of the cable and comprising:
an outer wall; at least one protrusion formed on the outer wall of the casing; and a resilient latch securely mounted on the casing and comprising: a first sheet securely mounted on the casing and comprising:  at least one hooked opening configured to be disposed around and engaged with the at least one protrusion; a second sheet spaced apart from the first sheet,” (Cable Connector 10, cable 22, casing 11, outer wall 113/12, resilient latch 4, and protrusion 18)
Wan et al. (US 8,475,199 B2) teaches “a second sheet comprising: a detachment structure; and a connection portion elastically and bendably connecting the first sheet and the second sheet; and a pulling member connected to the detachment structure and comprising: a connecting belt comprising a first end and a second end opposite each other, the first end of the connecting belt connected to the second sheet; and a pull-loop securely mounted on the second end of the connecting belt.” (Detachment structure 4/5, pulling member 5, and second sheet 41)
Wan et al. (US 8,475,199 B2) do not teach “at least one first engaged opening formed on the outer wall of the casing; and at least one first hook configured to be received and engaged in the at least one first engaged opening.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 1, these limitations, in combination with remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
Claims 2-10 are dependent on claim 1 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831